DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 27, 2022, have been fully considered but they are not persuasive. Previously cited US 2008/0249369 (hereinafter “Seibel”) teaches, in Figure 2, an optical fiber cable 235. The input region of the optical fiber cable extends from the left-hand side of the page to the central region directly to the right of the first region 260 of the motion actuator. As can be seen in Figure 2 of Seibel, even the input region of the fiber cable has flexure freedom. Furthermore, the input region of the cable is separated from longitudinal side members 225 of the motion actuator. As such, Examiner maintains that the combination of teachings of previously cited US 2002/0064341 (hereinafter “Fauver”) and Seibel renders obvious the presently claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 6, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over 
Fauver in view of Seibel.
Regarding claim 2, Fauver teaches a fiber optic element of a fiber scanning system (Fig. 1C), the fiber optic element comprising: a fiber optic cable (20) having: an input region (left-hand side coupled to actuator 36); a support region (central region prior to tapered tip 24) coupled to the input region; and a light emission tip (24), wherein the support region is characterized by a first diameter and the light emission tip is characterized by a second diameter less than the first diameter (Fig. 1C); and a motion actuator (36). 




	Seibel teaches a motion actuator having longitudinal side members (225); a first region (on left-hand side near elements 260) disposed at one end of the motion actuator; a central region (in the vicinity of element 230); and a second region (right-hand side near end 245) disposed at an opposing end of the motion actuator (Fig. 2); wherein a support region of a fiber optic cable (235) is disposed in the second region of the motion actuator (Fig. 2), wherein the input region of the fiber optic cable is separated from the longitudinal side members by a flexure distance (Fig. 2).
	It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the motion actuator of Fauver as set forth above and as taught by Seibel. The motivation would have been to allow for increased maneuverability (par. [0027]).
Regarding claim 3, Fauver teaches that the fiber optic cable tapers from the support region to the light emission tip (Fig. 1C).  
Regarding claim 5, Seibel teaches that the input region is disposed in the central region of the motion actuator (Fig. 2).  
Regarding claim 6, Seibel teaches that the support region of the fiber optic cable is in mechanical contact with second region of the motion actuator (via elements 260).  
Regarding claim 25, Seibel teaches that the input region is disposed in the first region of the motion actuator (Fig. 2).
Allowable Subject Matter
Claims 7-11, and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 7, 8, 11, 23, and 24, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the fiber optic cable further comprises a second support region coupled to the input region, wherein the second support region is disposed between the first region of the of the motion actuator.
Regarding claim 9, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the motion actuator comprises a piezoelectric actuator and that the longitudinal side members comprise a first piezoelectric element operable to contract/expand and a second piezoelectric element operable to expand/contract in opposition to the first piezoelectric element.
  Regarding claim 10, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the internal orifice of the motion actuator is characterized by a cylindrical profile defined by an internal diameter and the support region is characterized by an outside diameter substantially equal to the internal diameter. 


Regarding claim 22, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the input region is characterized by a third diameter less than the first diameter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883